PER CURIAM.
In this ease the industrial commission found upon the original application and proof of injury that the claimant was entitled under the law to compensation, and it fixed and paid an allowance for the same. A claim for additional compensation was afterwards made- because of a subsequent development — the formation of an abscess — that was claimed to have resulted from the original injury. This claim was denied by the commission which held that the proof was not sufficient to show that the abscess ivas caused by the injury.
The power and jurisdiction of the board, however, is continuing, and it still has power upon a further rehearing to make such modification or change in its rulings as the facts may justify.
The facts in this case bring it directly under the case of Snyder v. State Liability Board of Awards, 94 Ohio St. 342, [114 N. E. 268.] The court of comman pleas therefore had no jurisdiction of the subject of the action, and the case should have been dismissed in that court. Instead of so doing, however, the court directed a verdict in favor of the defendant and judgment was entered thereon. This action was not to the prejudice of the plaintiff in error, and the judgment will therefore be affirmed.